Specific measures for agriculture in the outermost regions of the Union (amendment of Regulation (EC) No 247/2006) (debate)
The next item is the report by Mr Alves, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a regulation of the European Parliament and of the Council amending Regulation (EC) No 247/2006 laying down specific measures for agriculture in the outermost regions of the Union - C7-0255/2009 -.
Madam President, Commissioner, ladies and gentlemen, allow me to point out the fact that we are debating the first report by the Committee on Agriculture and Rural Development that is subject to the ordinary legislative procedure as set out in the Treaty of Lisbon. It is an historic moment and, if this House votes in the way I am suggesting, it will get this new period of shared competences regarding agriculture in the European Union off to the best possible start.
It does so precisely by colegislating with its outermost regions, in a practical demonstration of the will to build a Union that is strengthened by cohesion, in a spirit of active solidarity, in respect for the specificities and differences of its parts, as the only viable path towards building our common European project.
It also does so by introducing basic regulations to make the sugar sector in the Azores - and I particularly welcome this, as that is my home region - more viable, as it is hundreds of years old. Furthermore, it contributes to the healthy diversification of agriculture in a region which, as we know, makes an irreplaceable contribution to Portugal's milk sector. We must consolidate it and make it sustainable.
Mr President, I would like to thank Commissioner Cioloş and the Commission's high officials, with whom we worked and negotiated, for the openness and flexibility they showed. The Spanish Presidency has given everything towards making our shared desire of reaching an agreement at first reading become a reality. I would, obviously, also extend my thanks to our shadows in the other political groups, as well as to the excellent officials of the secretariat of Parliament's Committee on Agriculture and Rural Development, whose collaboration allowed us to achieve a result that I consider very positive.
I would also stress the decisive contribution of the Agricultural Association of the Azores, as well as of the regional government and the government of the Republic; they were heavily involved and played a significant role in finding a solution for the sugar of the Azores.
The proposal for a Council regulation was tabled on 2 October in the Committee on Agriculture and Rural Development, at a time in which there was no prospect of the Treaty of Lisbon entering into force, which continued to await ratification by the Member States. In this context, the initial idea of the Commission and the Council was for the proposal to be adopted under the simplified process without any amendments, to become effective from 1 January 2010.
With the entry into force of the Treaty of Lisbon, and despite the fact that the opinion that the proposal should continue to follow the simplified process predominated in the other political groups and the Council - because they thought that the proposal did not need amendments and should enter into force quickly - at the time, the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament and I understand that Parliament needed to express its opinion then in accordance with the Treaty of Lisbon, and take up its role of colegislator.
We did it at the right time, because new possibilities have opened up as a result, first with the contribution of the Committee on Regional Development and the opinion of Mr Teixeira - whom I would like to congratulate and thank, by the way, for the help he has always provided throughout the process - and then with my report introducing the new possibilities for sugar in the Azores, as well as the contribution and support of my colleagues on the Committee on Agriculture and Rural Development.
Finally, I would like to say in this first speech that we failed to get the amendments proposed by the Committee on Regional Development and the Committee on Agriculture and Rural Development, and supported by me, accepted in the commitment obtained in trialogue. It was essential to obtain a commitment at first reading, thus safeguarding the improvements already obtained and the need to enter into force quickly, in order not to compromise its retroactivity from January this year. However, as the Commission is already preparing a review document for the POSEI, we will surely soon have another opportunity to debate them.
We have changed the name on the screen, as you have seen. Unfortunately, the Commissioner in question was not able to be with us on time, which I find regrettable, as there is no ash cloud at the moment and as it is already 11.00.
Maybe at some point, the Commission could discuss the fact that the competent Commissioners should be here. That, too, is a subject for the framework agreement. I am sure that Mrs Malmström will be a wonderful representative.
Member of the Commission. - Madam President, thank you for your understanding. I would like to apologise on behalf of my colleague, Mr Cioloş, who is delayed and who is trying to get here as soon as possible to discuss with you. He has asked me to thank the rapporteur, Mr Alves, and the shadow rapporteurs of the European Parliament for the excellent work which has been achieved in the adoption of this proposal.
The adoption is important because it is the first text adopted in the ordinary legislative procedure concerning agriculture and rural development following the entry into force of the Lisbon Treaty. A very good cooperation has been established between Parliament, the Council and the Commission during these months, and that has created the conditions for a fast adoption in first reading of this proposal.
With this first experience of the ordinary legislative procedure, my colleague, Commissioner Cioloş, and his services have learned a lot, and this has set an excellent precedent for future work. The adoption of this regulation is very important for the outermost regions as it imposes technical simplifications and it also imposes derogations to the benefit of several sectors: the milk sector in the Canary Islands, Madeira and Réunion, the sugar sector for the Azores and the wine sector for Madeira and the Azores.
Concerning the Azores, I consider that the current circumstances justify an additional and joint effort from all of us - the public, regional governments, national governments and the European Union - in order to facilitate a diversification of the agricultural activities in this region. The diversification must indeed be one of the major priorities of the outermost regions to which the treaty has acknowledged a particular status due to their specific handicaps. The diversification must allow an indigenous development that would create stability and well-being in these regions. For this reason, following the assurance received from the Portuguese authorities, who committed themselves to support the sugar beet sector in the Azores, I can give my agreement for the extension of a derogation which has already been granted in the past for the benefit of the sugar industry in the Azores.
I will listen to your comments to this text and I will try, to the best of my abilities, to answer your questions on behalf of my colleague.
Mr President, Commissioner, first of all, I would like to congratulate the rapporteur, my fellow Member, Mr Alves, on his work, especially the capacity that he demonstrated for incorporating the various contributions that he received and which are nothing more than respect for the interests of the various outermost regions covered.
In my function as rapporteur for the opinion of the Committee on Regional Development, I welcome the fact that all the amendments proposed were fully accepted by the rapporteur and that the Committee on Regional Development voted in favour of all of them. These are proposals that aim objectively to improve and correct aspects of the regulation in force that are inadequate and anachronistic. Of these aspects, I would stress the fact that the maximum amounts for export and despatch of any processed products that have benefited from POSEI grants are currently calculated on the basis of the average between 1989 and 1991.
Assuming that the report is adopted, I hope that the Commission and Council will be able to read Parliament's position and not use a possible future review of the regulations of the POSEI scheme as an excuse to not accept this House's positions and the proposed amendments, which are of the greatest importance for the affected regions.
Owing to their permanent natural handicaps, the outermost regions need the European Union to have a specific look at the best conditions for them to carry out their economic activities.
In the case of regions like the Azores, that are highly dependent on agriculture, particular attention to that sector is needed. It is in this context that we welcome this report on specific measures for agriculture in the outermost regions. The version voted on by the Committee on Agriculture and Rural Development was quite satisfactory; the version that has emerged from the trialogue inexorably penalises working conditions in the sugar sector, whose export allowance is touching on the merely symbolic.
At a time in which the diversification of agriculture is gaining acceptance as one of the ways to minimise the sector's recurrent crises, it is regrettable that this report does not express the confidence and encouragement that sugar beet production and the associated industry in São Miguel needed.
I would first of all like to congratulate the rapporteur for the objectives mentioned for agriculture in the outermost regions. The agricultural support scheme for the EU's outermost regions provides an important mechanism for continuing agriculture and maintaining the rural landscape.
I support the current exercise of reviewing the delimitation of these areas in order to remove any inconsistencies in delimiting them. I believe that the application of uniform criteria will simplify the implementation of the payment scheme for outermost regions at European Union level, provide greater transparency and ensure uniform treatment for the beneficiaries of these support schemes. We all know what a key role agriculture plays in the local economy.
In this respect, I think that it is appropriate to have measures in place in the European Union's outermost regions which are aimed at boosting the agricultural sector's competitiveness and promoting diversification. I support and completely agree with the basic objectives of the scheme for the outermost regions, which I regard as being relevant and which have proven to be an effective instrument for continuing agriculture in these areas.
Mr President, firstly I wish to thank and congratulate the rapporteur, Mr Alves, for his excellent work on this report. Our group fully supports this compromise, because it is very important and obvious that the economic and social development of the EU's outermost regions is greatly determined by their periphery, difficult climate and geography and economic dependence on a short range of goods and services. It is very important, especially now in a time of crisis, that we focus attention on the balanced development of the regions of Europe and on achieving regional and social cohesion.
We and the European Union must ensure that we are selfsufficient in agriculture everywhere in Europe. This is vital for security and biodiversity. The measures proposed in this report should now be put into actual practice, thereby producing permanent and, above all, longterm results everywhere in Europe, including Europe's peripheral regions.
on behalf of the ECR Group. - Mr President, first of all, I would also like to congratulate the rapporteur for a very good job of work. My group was also able to support the agreement in trialogue and I think it has found a good compromise.
I believe the outermost regions of Europe should be given the required support that they need where possible in order to compensate for their location and the difficulties that entails. These regions have permanent handicaps and we need to recognise this. The economic crisis and the crisis in the dairy sector have affected these regions disproportionately in relation to most of the rest of Europe, and that is why these regions deserve some special attention.
I am particularly sympathetic to the situation in the Azores, where the dairy sector is very important and has had serious difficulties. Allowing the Azores to export relatively small quantities of sugar to the EU has to be a good decision for the economic future of that particular region.
Mr President, justifying the prolongation of the re-exporting of sugar using the models that are currently being proposed, with the gradual abolition of the system of milk quotas, is dangerous and unacceptable. This abolition - against which we have fought and will continue to fight, supporting the struggle of the milk producers - will have very serious consequences for a productive sector that is fundamental to the economy of the Azores. Contrary to what is being suggested, it will not be possible to mitigate these consequences using the measures that are being proposed relating to the sugar-processing industry; all the more so when its gradual abolition is also being suggested. What will be left when these five years are up?
On the other hand, it is important to take into account that the process of reconverting vines is significantly behind schedule, not least in the case of Madeira, and could even be compromised if the incentives are not strengthened. The restrictions and constraints that affect the outermost regions are permanent. For this reason, the practical effect of acknowledgement of the specificity of these regions must be a set of permanent aid measures, not unconnected and time-limited ones. It is important to maintain Union aid to the agricultural sector in the outermost regions; even more so in the current socio-economic climate.
(ES) Mr President, Commissioner, we are dealing with a reform that is simple but extremely important for the outermost regions. This is especially the case at a time when the crisis is affecting everyone, but is affecting these regions in a fundamental way, as they have permanent structural handicaps that mean that they need these changes.
I am going to talk about the Canary Islands. In the case of the Canary Islands, the most important change is regarding supplies of milk-based preparations intended for industrial processing. We are talking about skimmed milk powder with vegetable fat, which is a traditional product for local consumers that has been sold in the Canary Islands for more than 40 years. After a great deal of effort and despite many difficulties, a local industry was established that generates employment and obvious added value. I would like to highlight this because, in the current times, particularly on our islands, which have extremely high unemployment, supporting a small industry that creates jobs is not only a necessity but an obligation.
The proposal is to maintain the supply of this product, which is used for local consumption in small quantities of 800 tonnes per year. This would eliminate the transitional nature of the measure, which is of little importance in the global context, and therefore give stability to this industry.
As I said before, the outermost regions have significant handicaps, but they must be considered an opportunity for Europe. The different association agreements that are being worked on and debated at the moment, such as the free trade agreements with Colombia and Peru and others on which negotiations are beginning, such as with Mercosur, are a clear threat to our agricultural sector. I am thinking about numerous products: tomatoes, bananas, and the livestock sector.
I have said this many times: these agreements must achieve a balance, whereby everyone surrenders a little ground, so we all win. However, in no way must one product or one specific sector be forced to bear the cost of the agreements.
Finally, I would like to congratulate the rapporteur, Mr Alves, and thank the Commission and the Council who, along with Parliament, have succeeded in reaching an agreement in this first trialogue on agriculture.
(FR) Mr President, ladies and gentlemen, when this text came before the Committee on Regional Development, I managed to introduce the idea of an extension of the exemption authorising the production of reconstituted milk in Martinique and Guadeloupe, following the example of the sustainable growth model which proved its worth in Madeira.
Unfortunately, there was no consensus on this position at the last trialogue. This is regrettable for two reasons. Firstly, in terms of substance, dairy production in the French overseas departments would offer multiple unmissable opportunities: the strengthening of the cattle industry, self-sufficiency in a basic foodstuff and the creation of jobs. Secondly, in terms of content, our Parliament as a whole was unable to reach a decision on my proposal since it wanted to pass this text at first reading via an informal procedure that I oppose.
Be that as it may, our work on this POSEI regulation will continue very soon during the mid-term review of this regulation. At that point, I will again request an exemption in the other French overseas departments.
(DE) Mr President, Commissioner, I am pleased that the report on specific measures for agriculture in the outermost regions of the Union has been so amicably discussed in the House.
In the last electoral term, I was the shadow rapporteur for reform of the sugar market. At that time, the Committee on Agriculture and Rural Development visited the island of Réunion where I visited a small agricultural holding that grows sugar cane. Without our support, this small agricultural holding could not stay in existence. As someone from the continental mainland, I also observed that these farmers in the outermost regions of the Union do face a special set of circumstances.
It is necessary for us to ensure, through certain rules on exceptions, that we offer these farmers in all these regions that are in the European Union future prospects and ensure that they are able to guarantee food security - at least for the most part - in these areas. It is up to us all to help ensure that agriculture - including through these rules on exceptions - has future prospects and that the security of supply for the local population is safeguarded. The way the report has now been drawn up provides good conditions for achieving these goals. My heartfelt thanks go to all those who have been involved.
(IT) Mr President, ladies and gentlemen, the outermost areas are distinguished by socio-economic and structural particularities determined by their distance from the markets, their isolation, their small area, their topography, their difficult climate and their economic dependency on certain products. There are three particularly important agricultural sectors: sugar beets, dairy products and wine production.
The economic system of these areas depends on correct running of the production systems for each of the above sectors, but it will take a lot of work to restore the balances that have failed over time, and to ensure the derogations needed to apply the appropriate market instruments.
Mr President, Commissioner, it is with great concern that we learn of the negotiations in progress with Mercosur countries. If these are not backed by appropriate compensatory measures, this agreement could greatly endanger not only the outermost areas but also many sectors of European agriculture.
(FR) Mr President, I must say that the compromise on sugar, such as was negotiated in the trialogue, falls short of what we had proposed in the Committee on Regional Development and the Committee on Agriculture and Rural Development, and I deeply regret this.
However, as far as Réunion Island is concerned, this text is important for the farmers, who are waiting for the swift implementation of the exemption given on milk. For them, it will guarantee the sustainability of the industry. However, I would have preferred the safeguards recommended in committee to have been kept.
Still on milk, I agree with our fellow Member, Mr Tirolien. We would have liked a study to have been conducted for Martinique and Guadeloupe in order to keep an industry in these regions. However, these questions will quite clearly be back on the table during the POSEI negotiations, and we will have the opportunity to talk about them again.
(DE) Mr President, for years, we have been observing a phenomenon that seems to leave the European Union powerless, namely an enormous rate of farms going under which undermines EU states' self-sufficiency. Clearly, those worst hit by this are those in disadvantaged areas, such as the outermost regions, but also farmers in mountainous regions like we have in Austria.
Unfortunately, that is a consequence of the common agricultural policy, a policy that has been subject to many years of criticism, is constantly being reformed and yet still does not function properly. We have reached a turning point, however. In crisis situations - be they brought about by the depreciating euro or simply by the fact that a volcano in Iceland has paralysed air traffic and with it the supply of easily perishable goods - the Member States have to rely on themselves. We saw that most recently from the last time that Russia turned off the gas.
When things get difficult, everything depends on a country's self-sufficiency, and that needs to be maintained within the EU, in those countries and regions with disadvantaged areas, and in the outermost regions. I believe that can only be done if agriculture is, to a certain extent, re-nationalised.
(PT) Mr President, in this debate on the specific measures for agriculture in the outermost regions, I would like to start by complimenting the rapporteur and everyone who has worked on this subject. I would also like to say that the amendments, which are often technical and specific, do not lead to significant changes.
However, to call attention to the issue of sugar and sugar production in the Azores is to also call attention to a deeper problem. The outermost regions such as the Azores, which I recently had the opportunity to visit, have a very strong link to the agricultural sector. Specifically, in the Azores, the issue of milk quotas is very important. Milk production and how it is regulated are extraordinarily relevant for hundreds of producers and many of the people of the Azores and for that very reason, I want right now, here in the Chamber, to call attention to the need for solutions to be found that have the specific situation of these regions in mind.
Mr President, I am happy to see a report on helping agriculture in the outermost regions of Europe. There is no doubt that geographical location, distance from markets and other such factors create many difficulties. The economic crisis has also had an impact. Price volatility has been very significant and had a detrimental, and indeed destabilising, effect on farming, not only in the outermost regions, but in all areas of Europe. However, I just want to address one very particular point to the Commission today, and that is that the Commission must be careful in its own actions not to disadvantage the European farmer and the European agricultural industry.
In Northern Ireland, the dairy and beef industry has been greatly affected by imports. This has resulted in price volatility and great financial losses for farmers. Last week, I attended the Royal Agricultural Show in Northern Ireland. This is the largest show of its kind in the province, and farmer after farmer expressed very grave concerns at the attitude of the Commission in reopening the Mercosur trade talks. Surely the Commission, and we in this Parliament, must be very careful not to sacrifice Europe's industry in order to have so-called 'gains' in other areas.
Mr President, I welcome proposals to help the outermost regions. Firstly, agriculture is primarily an industry that puts food on the table - without which we all would die - but also these regions without agriculture would die as well, both economically and by probably becoming denuded of people. So I welcome any proposals to help them.
I also want to add my voice to those who expressed concern about the Mercosur proposals. These could do enormous damage to the outermost regions, and indeed every region.
I think that it is time that the European Union got stronger and fairer with its own farmers. We were never meant to be the policeman for the farmers within the Union and the fairy godmother for the farmers in the rest of the world. That is what is happening here: there would be less stringent rules, less transparency and less accountability for food coming into the European Union than for food that is produced within it, and that would be unfair to the outermost regions and to all regions.
Mr President, please excuse me for being late, but I was very keen to be present for this debate since it is my first one and it is about the first decision taken in codecision in the area of agriculture. I would like once again to greet and thank Mr Alves and all of Parliament's services for the very cooperative and effective way they have worked with the Commission and with the Council to reach this decision.
We wanted a swift decision precisely so that the measures provided for in this report can be applied quickly in the regions concerned. Some decisions will even be applied retroactively. That is why - and I am also answering Mr Tirolien here - we have not introduced other amendments. In fact, as with some other proposals, we would have needed additional justifications and analysis, so as to establish the way in which they should be introduced. We preferred to move quickly, and I had several discussions with Mr Alves on this subject. I am therefore delighted to see the support that this proposal enjoys and I hope that we will be able to work in the same way with Parliament on other subjects in the future. Moreover, I am sure that we will be able to do so.
As Commissioner for Agriculture, I can also assure all the speakers that negotiations with the Mercosur have been mentioned several times. I can assure you, as I did during debates within Commission bodies on the reopening of these negotiations, that I will check very carefully that these negotiations continue in the interest of European agriculture. We must, of course, consider these negotiations more comprehensively, without limiting them to agriculture, but I can assure you that, during the coming months and years of these negotiations, I will ensure that the European agricultural model, which is based on quality, diversity and land use, is preserved either through the results of these negotiations or through the measures that will be taken following these negotiations.
The question was also asked as to why we should apply degressivity, why we do not opt for quantities such as those applied thus far to the Azores for sugar. In the latter case, we specifically agreed with the Portuguese authorities and with the local Azorian authorities to establish an economic instrument that enables the sector in question to cope with competition by means of economic investment measures. I am delighted with the support that I have observed and the commitments that have been made by the Portuguese Government to support the sector in this move and I hope that, in this way, we will be able to offer an alternative to the producers of the Azores.
Mr Mölzer stated that the common agricultural policy was not robust enough, that it was not functioning well and that we needed renationalisation. I would like to put a simple request to you: look at what farmers receive in income today, look at what part of this income is support from the CAP, and ask yourselves how farmers could cope today if we did not have the common agricultural policy. That does not mean that the CAP should not be adapted. It must be substantially adapted in order to take account of precisely these changes that European agriculture faces. I can assure you that every effort will be made in the reform of the CAP in 2013 to take better account of current realities. Of course, that will be limited to the resources that the Council and Parliament make available to this policy. I hope that these resources will be directly related to the ambitions that Europeans and Europe have for their agriculture. I do not think that renationalisation is a solution because, in my opinion, the Member States would not have the means to assure the adoption of specific measures in these outermost regions if we did not have the common agricultural policy and a Community approach.
I will therefore conclude here with the hope that, when it comes to the recasting of the POSEI regulation, we will be able to make progress on some points that were raised today and that, in general, in all the decisions concerning the common agricultural policy, we will be able to work as effectively as we did for this regulation.
Mr President, Commissioner, ladies and gentlemen, in this last speech, I would stress the importance of updating Regulation (EC) No 247/2006. The change that has occurred since it was adopted in 2006 - both in the field of legislation and in that of its application, as well as to the situation itself - has necessitated the introduction of amendments so that an updated version of it can continue to be an important instrument in the adaptation of certain Union agricultural policies relating to the specificities of the outermost regions, as set out in Articles 349 and 107 of the Treaty on the Functioning of the European Union.
Allow me to briefly enumerate the improvements achieved. In the Canary Islands, the derogation allowing milk-based preparations that are considered 'a traditional product for the local consumers' is to be temporarily prolonged. In Réunion, it will now be possible to produce UHT milk reconstituted from milk powder below the limits set by the World Trade Organisation, with the obligation to set the level of integrated powered milk also disappearing. In Madeira, this same exception is being renewed using these models, and wine produced from direct-producer hybrid vines can be consumed in the region. In the Azores, the derogation for re-exporting sugar is being brought back and extended, both in amount and in time limit; the region is also benefiting from the provisions on wine already mentioned for Madeira.
These are measures to be applied retroactively from 1 January 2010 which do not represent any obstacle to free competition in our single market and constitute important contributions to the economies of these regions, whose natural frailties make them more vulnerable at a time of profound crisis. Lastly, I would like to mention that, apart from the opportunity given to agricultural diversification, the adoption of this report means that the ban on re-exporting certain products has been lifted. It is also important to remember that thanks to its adoption, we will be contributing decisively to restructuring and maintaining several dozen jobs in the Azores, as well as the technical know-how linked to activity in the agro-industrial sugar sector, at a time of extremely tough economic crisis.
I am delighted to inform Mr Alves and everyone that in 8 or 10 days time, a large-scale conference is going to be held on the outermost regions, sponsored by the Spanish Presidency. The President of Parliament has appointed me to speak along with Mr Durão Barroso, Mr Rodríguez Zapatero and the President of the government of the Canary Islands at the opening of the conference.
I am definitely going to use the result of this debate and Mr Alves's report as major sources of inspiration for the speech that I have to make then.
The debate is closed.
The vote will take place today at 12.00.
Written statements (Rule 149)
The European Union's island and outermost regions are facing a number of problems at the moment. This is why specific measures are required to promote their future social and economic development. I welcome the additional measures proposed by Parliament and the Commission, intended to improve the state of agriculture in the outermost regions, especially against the backdrop of the problems facing the Azores and Madeira.
Milk is the Azores' main agricultural product. However, given that a number of European Union Member States have faced a milk crisis recently, it is necessary to change these islands' agricultural profile. I agree on this point with the rapporteur, who expresses the view that sugar beet is the best alternative to milk production, in terms of both economic efficiency and environmental protection. I wish to emphasise that sending the maximum volumes of sugar beet to Europe must still be encouraged.
In conclusion, I wish to stress that, in the current economic crisis, the post-2013 financial framework must have solidarity as its main foundation and also still aim to achieve high standards of territorial and social cohesion.
(The sitting was suspended at 11.35 and resumed at 12.05)